Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/04/2021 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 04/15/2021.  In the Amendment, Applicant amended claims 1, 11 and 12.  Claim 19 is cancelled.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 1-21.    
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-8, 10-18 and 21 (renumbered 1-18) are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Edward Ryan (client’s representative, Reg. No. 64,912) at the telephone number (631) 844-0080 on 05/25/2021 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claims xxx into claim 1, and into the other independent claims so that they were to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 9, 19 and 20 is canceled.
Claims 1, 11 and 12 have been amended as follows:

1. (Currently Amended) A method for text classification, comprising:
	identifying a text sample that has been derived from another text sample in a first text class of a plurality of hierarchical graphs of text classes, the identified text sample 
	deleting a word from the identified text sample that is associated with the second text class, to move the identified text sample away from the second text class in a semantic space, causing the identified text sample to more closely conform to a hierarchical graph of classes that includes the first class; 
	adding a word to the identified text sample that is associated with the first text class, to move the identified text sample toward the first text class in the semantic space, causing the identified text sample to more closely conform to a hierarchical graph of classes that includes the first class;
	training a text classification model to assign class labels to samples, using the identified text sample as training data, to provide superior text classification performance in discriminating between the first class and the second class; and      
	performing text classification on an input text using the trained text classification model implemented on a processor device. 
2.    (Original) The method of claim 1, wherein identifying the text sample comprises comparing the text sample to a representative text sample from each class in the plurality of hierarchical graphs of classes according to the similarity metric.

3.    (Original) The method of claim 1, wherein the plurality of hierarchical graphs of classes comprises a plurality of disjoint graphs.



5.    (Original) The method of claim 3, wherein each hierarchical graph comprises a plurality of classes and a plurality of directed edges between classes, with each directed edge indicating a hierarchical relationship between its connected classes.

6.    (Original) The method of claim 1, wherein the word that is associated with the first class is a word having a highest term frequency inverse document frequency value across all texts in the first class.

7.    (Original) The method of claim 1, wherein the word that is associated with the second class is a word having a highest term frequency inverse document frequency value across all texts in the second class.

8.    (Original) The method of claim 1, wherein the similarity metric is selected from the group consisting of cosine similarity and a term frequency inverse document frequency value.

9. (Canceled).

10.    (Original) The method of claim 1, wherein identifying the text sample comprises comparing the text sample to a representative text sample from each class in 

	11. (Currently Amended) A non-transitory computer readable storage medium comprising a computer readable program for text classification, wherein the computer readable program when executed on a computer causes the computer to perform the steps of:
	identifying a text sample that has been derived from another text sample in a first text class of a plurality of hierarchical graphs of text classes, the identified text sample having a class label that identifies the first text class, wherein the identified text sample is more similar to a second text class in the plurality of hierarchical graphs of text classes than to the first text class, according to a similarity metric; 
	deleting a word from the identified text sample that is associated with the second text class, to move the identified text sample away from the second text class in a , causing the identified text sample to more closely conform to a hierarchical graph of classes that includes the first class; 
	adding a word to the identified text sample that is associated with the first text class, to move the identified text sample toward the first text class in the semantic space, causing the identified text sample to more closely conform to a hierarchical graph of classes that includes the first class;
	training a text classification model to assign class labels to samples, using the text sample as training data, to provide superior text classification performance in discriminating between the first class and the second class; and
	performing text classification on an input text using the trained text classification model implemented on a processor device.

	12. (Currently amended) A text classification system, comprising: 
	a hardware processor; and
	a memory that stores a computer program product, which, when executed by the hardware processor, causes the hardware processor to:
	;
and causes the identified text sample to more closely conform to a hierarchical graph of classes that includes the first class
	add a word to the identified text sample that is associated with the first class, which moves the identified text sample toward the first text class in the semantic space and causes the identified text sample to more closely conform to a hierarchical graph of classes that includes the first class;
	, to provide superior text classification performance in discriminating between the first class and the second class; and 
	

13.    (Original) The text classification system of claim 12, wherein the verification and correction module is further configured to compare the text sample to a representative text sample from each class in the plurality of hierarchical graphs of classes according to the similarity metric.

14.    (Original) The text classification system of claim 12, wherein the plurality of hierarchical graphs of classes comprises a plurality of disjoint graphs.

15.    (Original) The text classification system of claim 14, wherein the first and second classes do not belong to a same graph hierarchy.

16.    (Original) The text classification system of claim 14, wherein each hierarchical graph comprises a plurality of classes and a plurality of directed edges between classes, with each directed edge indicating a hierarchical relationship between its connected classes.

17.    (Original) The text classification system of claim 12, wherein the word that is associated with the first class is a word having a highest term frequency inverse document frequency value across all texts in the first class.

18.    (Original) The text classification system of claim 12, wherein the word that is associated with the second class is a word having a highest term frequency inverse document frequency value across all texts in the second class.

19. (Canceled)

20. (Canceled)

21.    (Previously presented) The method of claim 1, wherein the text classification model is a neural network model.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Final Action dated 02/19/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Liu et al. (US PGPUB 2018/0032870, hereinafter Liu) in view of Chari et al. (US PGPUB 2013/0097103, hereinafter Chari) and further in view of Epstein et al. (US PGPUB 2016/0062985, hereinafter Epstein). 
. 
	The invention is directed: text classification which is identifying a text sample in a set of classes of hierarchical graphs that according to a similarity of metric.

The closest prior arts are Liu et al. (US PGPUB 2018/0032870, hereinafter Liu) in view of Chari et al. (US PGPUB 2013/0097103, hereinafter Chari) and further in view of Epstein et al. (US PGPUB 2016/0062985, hereinafter Epstein) are generally directed to various aspect of method, non-transitory computer-readable storage medium for analyze the training data to obtain training measurements of the language features from the training data, use the training measurements of the language features as parameters to establish classifiers corresponding to abstract text features by machine learning, and fuse the classifiers into a decision tree to form the evaluation model, further creating a class/group/cluster labels for data and further disclose selecting the particular ones of the context models from among the hierarchical set of context models can include selecting multiple context models that are collectively trained based on 
 
 	However, none of Liu, Chari and Epstein teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 11 and 12. For examples, it failed to teach the combination steps of “deleting a word from the identified text sample that is associated with the second text class, to move the identified text sample away from the second text class in a semantic space, causing the identified text sample to more closely conform to a hierarchical graph of classes that includes the first class; adding a word to the identified text sample that is associated with the first text class, to move the identified text sample toward the first text class in the semantic space, causing the identified text sample to more closely conform to a hierarchical graph of classes that includes the first class; training a text classification model to assign class labels to samples, using the identified text sample as training data, to provide superior text classification performance in discriminating between the first class and the second class”
 	

This feature in light of other features, when considered as a whole, in the independent claims 1, 11 and 12 are allowable over the prior arts of record.


	The dependent claims depending upon claims 1, 11 and 12 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163